IN THis UNITED STATES DISTRICT COURT QE WNWOSEN y
FOR THE WESTERN DISTRICT OF MISSOURI PA ps. Oe, T

WESTERN DIVISION

Jun 17 an
YURT

 

  

 

Precy N. Smith

 

Complaint for Employment

 

 

Discrimination
(Write the full name of each plaintiff who is filing Case No.
this complaint. If the names of all the plaintiffs (to be filled in by the Clerk’ s Office)

cannot fit in the space above, please write “see
aitached” in the space and attach an additional
page with the full list of names.)

~against-

Donald Strother, Roosevelt Lyons, Linda Myles,

 

Jillian Haynes, Deborah Dawkins. Alexis Kenney,

 

Mary Zonnooz, Yvette Tunley, Laretha Robinson ~?

SZ BHOC hoc]

> (Write the fill name of each defendant whore
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. Yes ‘_ No

Quick Notes Page 3
I. The Parties to This Complaint

A.

B.

The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Precy N. Smith

 

Street Address 8104 Wayne Ave

 

City and County Kansas City, Jackson

 

State and Zip Code Missouri 64131

 

Telephone Number 816-655-8918

 

E-mail Address precy smith@kemo org

 

The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person's job or title (if
known}. Attach additional pages if needed.

Defendant No. |

Name Donald D. Strother

Job or Title Center Director
dif known)
Street Address

 

 

1600 E 17th Terr

 

City and County Kansas City , Jackson

 

State and Zip Code Missouri 64131

 

Telephone Number Work 816-513-6155 Cell 816-785-5197

 

E-mail Address donald strother@kcmo.org

Gf known)

 

Defendant No, 2

Name Rooseviet Lyons

 

Job or Title Deputy Of Parks And Recreation

Uf known)
Street Address

 

 

City and County

 

Quick Notes Page4d-
State and Zip Code

 

Telephone Number 816-679-2566

 

E-mail Address roosevelt. lyons@kcmo.org

Cf known)

 

c. Place of Employment

The address at which I sought employment or was employed by the defendant(s)

Is:

 

 

Name City Of Kansas City / Tony Aguirre
Street Address 2050 West Pennway
City and County Kansas City, Jackson

 

State and Zip Code — Missouri 64111

 

Telephone Number

 

lf. Cause of Action

This action is brought for discrimination in employment pursuant to (check all that

apply):

Title VU of the Civil Rights Act of 1964, as codified. 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title. VII, vou
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employinent Opportunity Comurission.)

Americans with Disabilities Act of 1990, as codified, 42 ULS.C. §§ 12112
to {2117,

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, vou must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

Quick Notes Page 5
Other federal law (specify the federal law):
The Civil Rights Act of 1964 (Public Law 88-352 Title VII

iS

 

Missouri Human Rights Act, Missouri Revised Statute § 213.055

Other state law (specify, if known):

Kis

 

Relevant city or county law (specify, if known):

J

 

IW. Administrative Procedures

A.

Did you file a charge of discrimination against Defendant(s) with the Equal
Employment Opportunity Commission or other federal agency?

aa

vi Yes Date filed; 10/2019
No

 

 

 

 

 

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Equal Employment
Opportunity Commission?

1 ves No

Af yes, please attach a copy of the letter to this Complaint.

Did you file a charge of discrimination against Defendant(s) with the Missouri
Comunission on Human Rights?

<J

Yes Date filed: 01/2019
No

 

 

 

 

 

Attach copy of the charge to this Complaint

Have you received a Notice of Right-to-Sue Letter from the Missouri Human
Rights Commission?

El ves No

if yes, please attach a copy of the letter to this Complaint.

Quick Notes Page 6
E, If you are claiming age discrimination, check one of the following:

Equal Employment Opportunity Commission.

EL fewer than 60 days have passed since I filed my charge of age discrimination with
the Equal Employment Opportunity Commission

IV. Statement of Claim

A, The discriminatory conduct of which I complain in this action includes (check all
that apply}:

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

Harassment/Hostile Work Environment

LISISIST ISIS)

Other acts (specif}):

 

(Note, Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal enpployment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on the
following date(s):

12/2017 - Preseal

Cc. I believe that defendant(s) feheck one):

is/are still committing these acts against me.

r] is/are not still committing these acts against me.

Quick Notes Page 7
D. Defendant(s) discriminated against me based on my (check all that apply and
explain):

race

 

color favors lighter skin & other race

 

gender/sex favors men over women

religion

national origin

LI_LISSC |

age. My year of birth is . (Give your year of birth
only ifyou are asserting a claim of age discrimination.)

disability or perceived disability (specifi disability)

[J

 

E. Write a short and plain statement of FACTS that support your claim. Do not
make legal arguments. You must include the following information:

* What happened to you?

* What injuries did you suffer?

* Who was involved in what happened to you?

« How were the defendants involved in what happened to you?
* Where did the events you have described take place?

¢ When did the events you have described take place?

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

| was wrongfully termination due to false allegation and documents. Sabotaging of my job

 

from Supervisor Donald, promoted and hire and then demoted within 4 days. Then told |

 

did not qualify, Mental and emotionally disturbed. Humiliation, hurt. Dawkins, Strother, Lyons

 

Haynes, Casey, Tunley, Smith, Rynard, Jackson, O'Bannon, Myles these is who all took part

 

in the scheme to humiliate and sabotage my job. Some things took place in Gregg Klice and

 

some in Tony Aguirre. Thing transpired 12/2019 with Dawkins and Robinson up until 12/2018.

 

Strother starting 12/2017 until present. Lyons April 2018 - August 2018,

 

Quick Notes Page 8
VI.

Everyone else took part in the bias madness when told within the dates of 12/2017
Through the present.

 

 

 

Relief

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court
grant the following relief to Plaintiff: (check any and all that apply)

Detendant be directed to employ Plainuff

v Defendant be directed to re-employ Plaintiff

Defendant be directed to promote Plaintiff

v Defendant be directed to

v Monetary damages (please explain): The lost in pay in which | had to sutter Ric we, : RDanages

v As additional relief to make Plaintiff whole, Plaintiff seeks (please specify and

 

  

explain):

The correct disciplinary actions takes place for everyone.

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information. and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation: (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for fiwther investigation or discovery: and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. J understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

June 13

Date of signing:

 

Signature of Plaintiff
in QO
Printed Name of Plaintiff Precy Smith

 

7

Quick Notes Page 9
 

_ theresa. cura Qe, Os

— Be) S12,- WS

Kigrioery Lewis Danes

ie lesis@VCMo. oS

Mike Snudtin

Blea S S13-1808 te Cn

 

| key Cosas Ore ws 4 Or
(Blu) ae \AOK - oy

 

 

 
